United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       October 31, 2003

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                              No. 03-30444
                            Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DARRYL L. WILLIAMS,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                          (02-CR-48-1-D)
                       --------------------

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant Darryl L. Williams appeals his conviction

and sentence for being a felon in possession of a firearm.             See 18

U.S.C. § 922(g).     Williams contends on appeal that the district

court abused its discretion in denying his motion to withdraw his

guilty plea.    Because the district court properly advised him of

the   maximum   possible   penalty   for    the   offense   of   conviction,

however, Williams cannot prevail on his argument that his reliance

on misinformation from both prosecution and defense counsel about


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the likely period of incarceration rendered the plea involuntary.

United States v. Gracia, 983 F.2d 625, 629 (5th Cir. 1993); see

also FED. R. CRIM. P. 11(d)(2).

     The record indicates that Williams knowingly and voluntarily

waived his right to appeal his sentence.    See United States v.

Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994).      As a result,

Williams waived his arguments that the district court erred in

overruling his objection to the PSR and by applying the cross-

reference of § 2K2.1(c).

AFFIRMED.




                                  2